DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment
2.	Receipt is acknowledged of the Amendment filed February 10, 2021.
Remarks
3.	Claims 1-19 are currently pending. Claim 12 has been amended and claim 20 has been canceled. In the previous Office action, claims 1-11 and 16-19 were indicated to be allowable over prior art and claim 20 was indicated to be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims. Currently amended claim 12 includes the allowable subject matter indicated in claim 20.
Allowable Subject Matter
4.	Claims 1-19 are allowable over prior art.
	The following is an examiner’s reason for allowance: Although prior art includes teachings of barcodes comprising a graphical representation of a one-dimensional barcode comprising a single-wide cross section of the one-dimensional barcode, wherein the graphical representation of the on-dimensional barcode is extended circumferentially around a three-dimensional object, the above identified prior art of record, taken alone, or in combination with any other prior art, fails to teach or fairly suggest the specific features of claims 1-19 of the present claimed invention. Specifically, prior art fails to teach the claimed omnidirectional barcode, wherein the 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Allyson N. Trail whose telephone number is (571) 272-2406.  The examiner can normally be reached between the hours of 7:30AM to 4:00PM Monday thru Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee, can be reached on (571) 272-2398.  The fax phone number for this Group is (571) 273-8300.
allyson.trail@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
	/ALLYSON N TRAIL/           Primary Examiner, Art Unit 2876                                                                                                                                                                                             
February 12, 2021